By the Court:
The complaint is radically defective and insufficient to support the judgment.
There is no sufficient, nor indeed any, breach of the first agreement set forth in the complaint. As to the supplemental agreement, there is no averment that the plaintiff has not made himself personally liable for each of the items of account contained therein; and if he had in fact made himself personally liable therefor, he could not recover by reason of anything contained in that agreement.
Judgment reversed and cause remanded.